 



Exhibit 10.8
AMENDMENT NO. 1
TO
AMENDED AND RESTATED MANAGEMENT AGREEMENT
     This Amendment No. 1 (the “Amendment”) to the Amended and Restated
Management Agreement, dated December 29, 2006 (the “Agreement”), by and between
InfraSource Services, Inc., a Delaware corporation (the “Company”) and David R.
Helwig (“Executive”) is made effective as of, and contingent upon, the effective
time of the merger contemplated by the Agreement and Plan of Merger dated as of
March 18, 2007 entered into by and among Quanta Services, Inc., a Delaware
corporation (“Parent”), Quanta MS Acquisition, Inc., a Delaware corporation and
a wholly owned subsidiary of Parent (“Merger Sub”), and the Company (the “Merger
Agreement”).
WITNESSETH:
     WHEREAS, the Company and Executive have previously entered into the
Agreement.
     WHEREAS, the Company and Executive now wish to amend the Agreement to
comply with Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, in consideration of the mutual promises, terms, covenants,
and conditions set forth herein and the performance of each, it is hereby agreed
as follows:
     Section 1. Amendments. The Company and Executive hereby amend the Agreement
by restating Sections 4(d), 5(c)(i)(A), 5(c)(i)(B), and 5(d)(i)(B) in their
entirety, and adding the new Section 20 as follows:
     4. Salary; Incentive Bonus; Reimbursement of Expenses; Other Benefits.
          “(d) Reimbursement of Expenses. The Company shall pay or reimburse
Executive, in accordance with its normal policies and practices, for all
reasonable travel and other out-of-pocket expenses incurred by Executive in
performing his obligations under this Agreement. In no event shall Executive be
reimbursed for expenses incurred after Executive’s separation from service. Any
such reimbursement shall be paid no later than thirty (30) days following the
Executive’s separation from service.”
     5. Termination of Employment.
          (c) Termination of Executive for Good Reason or by the Company other
than as a Result of Executive’s Death or Disability or other than for Cause.
               (i)
                    “(A) Payment in cash of an amount equal to any unpaid bonus
for a year prior to the year of termination, plus the pro-rated share (based on
Executive’s period of actual employment during the year of Termination) of
Executive’s target bonus under the AICP for the year in which such termination
occurs, such payment to be made on the date such awards are normally paid to
Company’s executive officers for the year in which such termination

 



--------------------------------------------------------------------------------



 



occurs and in accordance with the Company’s normal payroll practices and
procedures (and no part shall be contributed to a retirement or deferred
compensation mechanism); provided that any such payment is made no later than
March 15 of the year following the year of termination.”
                    “(B) Cash severance payments equal in the aggregate to two
(2) times the sum of (i) Executive’s Base Salary at the time of termination and
(ii) Executive’s target bonus under the AICP for the year in which such
termination occurs. The Base Salary component of the severance payment shall be
payable in twenty-four (24) equal monthly installments beginning at the end of
the first full month following termination of employment; provided that for
purposes of Section 409A (as defined in Section 18, below), each monthly payment
shall be considered a separate payment. The AICP component of the severance
payment shall be considered a separate payment for purposes of Section 409A and
shall be payable on the date that the Company normally pays AICP bonuses to
executive officers for the year in which termination occurs. Notwithstanding the
foregoing, the amount of the cash severance payments that do not exceed two
times the lesser of (i) Executive’s annual. Base Salary plus Executive’s target
bonus under the AICP for the year preceding the year in which Executive incurs a
separation from service, or (ii) the maximum dollar limits under Section
401(a)(17) of the Code for the year in which Executive incurs a separation from
service (i.e., for 2007, $225,000) shall be considered a separate payment for
purposes of Section 409A of the Code (the “Safe Harbor Severance Amount”) and
shall be payable in monthly installments as provided above. The excess of the
aggregate cash severance payments described in this Section that are payable
during the first six months following Executive’s separation from service over
the Safe Harbor Severance Amount shall be paid on the first business day of the
seventh month following the Executive’s separation from service. The cash
severance payments that are payable following the first six months following
Executive’s separation from service shall be payable in monthly installments as
provided above.”
          (d) Termination in Connection with a Change in Control Transaction.
               (i)
                    “(B) Cash severance payments equal in the aggregate to two
(2) times the sum of (i) Executive’s Base Salary at the time of termination and
(ii) Executive’s target bonus under the AICP for the year in which such
termination occurs. The cash severance payments shall be payable following such
termination on the eighth day following the date on which Executive executes the
“Release” (as defined in Section 5(c)(i), and including the Notice of
Resignation attached as an Exhibit thereto); provided that Executive has not
revoked the Release during the seven-day period following the date on which such
Release was executed and in accordance with the Company’s normal payroll
practices and procedures (and no part shall be contributed to a retirement or
deferred compensation mechanism). Notwithstanding the foregoing, the amount of
the cash severance payment that does not exceed two times the lesser of
(i) Executive’s annual Base Salary plus Executive’s target bonus under the AICP
for the year preceding the year in which Executive incurs a separation from
service, or (ii) the maximum dollar limits under Section 401(a)(17) of the Code
for the year in which Executive incurs a separation from service (i.e., for
2007, $225,000) shall be considered a separate payment for purposes of
Section 409A of the Code (the “Safe Harbor Severance Amount”) and shall be
payable following such termination on the eighth day following the date on which
Executive

2



--------------------------------------------------------------------------------



 



executes the Release; provided that Executive has not revoked the Release during
the seven-day period following the date on which such Release was executed. The
excess of the aggregate cash severance payment described in this Section over
the Safe Harbor Severance Amount shall be paid on the first business day of the
seventh month following the Executive’s separation from service if and only if
Executive has executed (and not revoked) the Release.”
     “(D) Continuation of Executive’s medical and health insurance benefits for
a period equal to the lesser of (i) twenty-four (24) months, and (ii) the period
ending on the date Executive first becomes entitled to medical and health
insurance benefits under any plan maintained by any person for whom Executive
provides services as an employee or otherwise. Notwithstanding the foregoing,
any medical and health benefits provided to Executive following the period
during which Executive is entitled to continuation coverage under Section 4980B
of the Internal Revenue Code (COBRA) shall be subject to and paid in accordance
with the requirements of Section 409A.”
     “20. Termination. The Company acknowledges that Executive has given notice
as required by the Agreement of his intent to terminate employment for Good
Reason (as defined in the Agreement) upon the Effective Time (as such term is
defined in the Merger Agreement). The Company hereby agrees that Executive has
Good Reason to terminate employment hereunder. The Company hereby agrees that
Executive’s termination shall be deemed to be a “Termination in Connection with
a Change in Control Transaction” in accordance with Section 5(d) of this
Agreement and, subject to Executive executing (and not revoking) the Release and
abiding by the non-competition provision set forth in Section 6(b), Executive
shall receive the benefits set forth in Section 5(d).”
     Section 2. Defined Terms. Except as otherwise expressly provided herein,
any capitalized term used in this Amendment that is not defined herein has the
meaning ascribed to such term in the Agreement.
     Section 3. No Other Amendment. Except as otherwise expressly provided in
this Amendment, all terms, conditions and provisions of the Agreement are hereby
ratified and remain in full force and effect.
     Section 4. Governing Law; Dispute Resolution. This Amendment and the legal
relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the laws of the State of Delaware. The
parties hereto agree that any dispute arising as to the parties’ rights and
obligations hereunder, shall, at the election and upon written demand of either
party, be submitted to arbitration before a single arbitrator in Wilmington,
Delaware under the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association.
     Section 5. Entire Agreement. This Amendment, together with the Agreement,
sets forth the entire agreement and understanding of the parties relating to the
subject matter herein. No modification of or amendment to this Amendment, nor
any waiver of any rights under this Amendment, shall be effective unless given
in a writing signed by the party to be charged. This Amendment is effective as
of, and contingent upon, the occurrence of the Effective Time and shall be null
and void if the Effective Time does not occur.

3



--------------------------------------------------------------------------------



 



     Section 6. Counterparts. This Amendment may be executed originally or by
facsimile signature, in multiple counterparts, each of which shall he deemed an
original and all of which together shall constitute one instrument.
[ Signature Page Follows]

4



--------------------------------------------------------------------------------



 



EXECUTED as of the date set forth above.

            INFRASOURCE SERVICES, INC.
      By:    /s/ DEBORAH C. LOFTON       Name:   Deborah C. Lofton       
Title:   Senior Vice President and General Counsel     

            EXECUTIVE
       /s/ DAVID R. HELWIG     David R. Helwig             

ACKNOWLEDGED AND AGREED ON BEHALF OF QUANTA SERVICES, INC.

         
 
       
By:
   /s/ JOHN R. COLSON    
Name:
 
 
John R. Colson    
Title:
  Chief Executive Officer    

 